Exhibit 10.2

 

[g213461koi001.gif]

 

October 4, 2010

 

Mr. Michael Prince

2356 NW Hoyt Street

Portland, OR  97210

 

Dear Mr. Prince:

 

I am very pleased to extend to you an offer of employment at GUESS? Inc. as
Chief Operating Officer.  In this position you will be reporting directly to
Paul Marciano, Chief Executive Officer, The Board of Directors and me.  Your
start date will be determined upon mutual agreement at a later date. We feel you
would be an excellent addition to the team and to the GUESS? family.

 

The terms of your offer are as follows:

 

1.               Base salary of $450,000.00 per year, with exempt status, paid
in accordance with the Company’s normal payroll practices.

 

2.               Car allowance of $800.00 per month, paid in accordance with the
Company’s normal payroll practices.

 

3.               You will be eligible to participate in GUESS?, Inc.’s Executive
Bonus Program, which currently bases awards on individual performance and
objectives, department, and Company objectives.  As a participant in this plan,
your bonus opportunity may include both cash and long term equity incentives as
a percentage of your base salary, with an annual target of 40% for cash bonus
and 60% for the long term incentive equity component.  If your employment with
the Company begins after the first fiscal quarter of the year, the bonus will be
pro-rated.

 

4.               In addition to the compensation set forth above and subject to
approval by the GUESS?, Inc. Compensation Committee at its next meeting, you
will be granted the following equity compensation pursuant to the GUESS?, Inc. 
Equity Incentive Plan:

 

(a)          Non-qualified options to purchase 25,000 shares of the Common Stock
of GUESS?, Inc. with an exercise price equal to the closing price of the Common
Stock on the grant date.  Such stock options will vest during your employment
over a four-year period as follows: one-fourth of your options will vest on each
anniversary of the date of grant until fully vested.

 

 

--------------------------------------------------------------------------------


 

(b)         Restricted stock in the amount of 10,000 shares of Common Stock
subject to your signing of a restricted stock agreement with standard terms and
conditions for restricted stock awards as determined by the Compensation
Committee.  Among other conditions, you will be required to pay the par value of
one cent ($.01) per share of your restricted stock on the date of grant.  Your
restricted stock will vest over a four-year period as follows: one- fourth of
your shares will vest on each anniversary of the date of grant until fully
vested.

 

5.               Medical, dental, life, vacation and disability benefits
commensurate in accordance with your position at GUESS?, Inc. You will accrue
vacation benefits at the rate of four weeks per year.  You will be eligible to
participate in the GUESS?, Inc. 401k Savings Plan following the completion of
your first 90 days of service.  In addition, you will be eligible to participate
in the GUESS?, Inc. Deferred Compensation Plan.  You will be provided with a
summary and details of these benefits when you begin employment with the
Company.

 

6.               Relocation expenses incurred during the move from Portland to
Los Angeles, including temporary housing, will be provided by GUESS?, Inc.
Please note that these expenses are considered income for IRS purposes, and you
will be taxed on this amount, including applicable payroll taxes. Your
relocation will be coordinated through GUESS?, Inc. and Professional
Relocation & Consulting Services. If you voluntarily resign from GUESS?, Inc.
within twelve months of your hire date, you will be responsible to reimburse
GUESS?, Inc. for all relocation expenses.

 

We look forward to your joining us at GUESS?, Inc., and a prosperous future
together. Please feel free to contact me if you have any questions.

 

Sincerely,

 

 /s/ Maurice Marciano

 

 

 

 

 

MAURICE MARCIANO

 

 

Chairman of the Board

 

 

 

 

 

 

 

 

AGREED & ACCEPTED

 

 

 

 

 

 

 

 

/s/ J. Michael Prince

10/07/10

 

 

 

 

Michael Prince

Date

 

 

--------------------------------------------------------------------------------

 